Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yangzhou Du on 03/15/2021.

The application has been amended as follows: 
Claim 1 is amended at line 7 to read “culture of the embryoid bodies in a neural crest stem cell culture medium comprising”.

Claim 2 is amended to replace the phrase “characterized in that the” with “wherein”.

Claim 5 is amended to read as follows:
“The method according to claim 1 wherein at step (1), the hiPSCs are obtained by digesting and resuspending the hiPSCs prior to the performing differentiation, wherein the culturing of the hiPSCs to form EBs comprises culture on a low attachment surface, and wherein the performing adherent culture of the EBs comprises culture on a fibronectin-coated culture dish, wherein the  

Claim 6 is amended to replace the phrase “characterized in that the” with “wherein”.
Claim 7 is amended to replace the phrase “characterized in that the” with “wherein”.
Claim 8 is amended to replace the phrase “characterized in that the” with “wherein”.
Claim 9 is amended to replace the phrase “characterized in that the” with “wherein”.
Claim 10 is amended to replace the phrase “characterized in that the” with “wherein”.
Claim 11 is amended to replace the phrase “characterized in that the” with “wherein”.
Claim 12 is amended to replace the phrase “characterized in that the” with “wherein”.
Claim 13 is amended to replace the phrase “characterized in that the” with “wherein”.
Claim 14 is amended to read, “The method according to claim 1, wherein step 1 further comprises expanding the hiPS-hNCSCs prior to the performing differentiation in to hiPS-hNCSCs-LCs.
Claim 15 is amended to read, “The method according to claim 14, wherein at step (2) the Leydig cells differentiation culture medium is obtained by adding 0.1 to 20 volume percent of fetal calf serum (FCSD), 0.1 to 10 nM of triiodothyronine (T3), 0.1 to 20 ng/ml of leutenizing hormone (LH), 5 to 100 ng/ml of insulin-like growth factor (IGF-I) and 11 to 50 ng/ml of platelet-derived growth factor BB (PDGF-BB) to DMEM-F12 culture medium. 

Claim 16 is amended at line 1 to read, “The method according to claim 14, wherein at step (2) the Leydig cells”, at line 2 to delete “LCs”, and at line 4 to delete “of the” in both occurrences and replace “into” with “to”.

Claims 19 and 20 are cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632